[Cite as In re C.A.B. , 2012-Ohio-58.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


                                               :     JUDGES:
                                               :
IN RE:                                         :     Hon. W. Scott Gwin, P.J.
                                               :     Hon. William B. Hoffman, J.
C.A.B.                                         :     Hon. Patricia A. Delaney, J.
                                               :
DEPENDENT CHILD                                :     Case No. CT11-0032
                                               :
                                               :
                                               :
                                               :     OPINION



CHARACTER OF PROCEEDING:                           Appeal from the Muskingum County Court
                                                   of Common Pleas, Juvenile Division Case
                                                   No. 21130023


JUDGMENT:                                          AFFIRMED



DATE OF JUDGMENT ENTRY:                            January 4, 2012



APPEARANCES:

For Mother-Appellant:                                For Appellee:

DOUGLAS E. RIDDELL, JR.                              D. MICHAEL HADDOX
1441 King Ave., Suite 100                            MUSKINGUM COUNTY
Columbus, OH 43212                                   PROSECUTOR

                                                     MOLLY L. MARTIN
                                                     27 N. Fifth St.
                                                     P.O. Box 189
                                                     Zanesville, OH 43702-0189
[Cite as In re C.A.B. , 2012-Ohio-58.]


Delaney, J.

        {¶1} Mother-Appellant T.B. appeals the July 11, 2011 decision of the

Muskingum County Court of Common Pleas, Juvenile Division, to grant permanent

custody of her child, C.A.B., to Appellee Muskingum County Children Services.

                            STATEMENT OF THE FACTS AND CASE

        {¶2} T.B. is the mother of C.A.B., born on February 1, 2011.          Mother is

married to E.B., C.A.B.’s father and father to two of her other children. Mother was

incarcerated for welfare fraud at the time of C.A.B.’s birth.       Muskingum County

Children Services (“MCCS”) filed a Complaint on February 2, 2011 alleging C.A.B.

was neglected and dependent and requesting a disposition of permanent custody to

MCCS, or in the alternative, temporary custody to MCCS. The court placed C.A.B. in

the temporary custody of MCCS on February 3, 2011.            C.A.B. was placed with a

foster-to-adopt family.

        {¶3} The guardian ad litem (“GAL”) filed her report on April 25, 2011,

recommending permanent custody of C.A.B. to MCCS.                  An adjudicatory and

dispositional hearing was held on May 2, 2011. E.B. was served with notice of the

hearing, but did not appear or have legal representation appear on his behalf. Mother,

Grandmother, Dr. Wolfgang, Stacey Goddard (on-going caseworker with MCCS), Lori

Moore (supervisor with MCCS), and the GAL testified at the hearing. The following

facts were adduced from the hearing.

        {¶4} C.A.B. is Mother’s tenth child from seven different fathers. E.B. is the

father of three of her children.         The fathers of Mother’s children have all been

incarcerated at one time. Mother’s three oldest children were permanently removed
Muskingum County, Case No. CT11-0032                                                   3


from Mother’s custody due to allegations of sexual abuse and Mother’s inability to

protect the children. Five children, ranging in ages from eight years old to one year

old, are currently in the legal custody of Grandmother. One child is deceased, the

victim of an unresolved homicide.

       {¶5} Mother has been incarcerated twice. After Mother’s most recent release

from prison, she does not have employment or an independent residence. She states

that she is no longer in contact with E.B. Mother’s previous relationships and her

relationship with E.B. have been violent, involving drugs and alcohol. The police have

been called to Grandmother’s house due to E.B. throwing a beer bottle at the home

and banging on the door while the children were inside.

       {¶6} Mother    spends    time   with   Grandmother   and   her    five   children.

Grandmother is 61 years old, unemployed, and receiving Social Security and disability

benefits.   Grandmother resides in a three-bedroom home with the five children.

Grandmother does not have a driver’s license and relies on her husband, who lives in

a different town, to drive her and the children to appointments.        The children in

Grandmother’s legal custody who attend school are doing well in school. Placement

with Grandmother of the four older children was against the recommendation of MCCS

based on a home study of Grandmother’s home. The one-year old child, the fifth

child, was placed in Grandmother’s legal custody because MCCS and the GAL

determined it would not be in the child’s best interests to be removed from the

Grandmother’s home because he had been with Grandmother since birth. The GAL

could not make the same recommendation of legal custody with Grandmother for

C.A.B. because C.A.B. has been in the care of MCCS since birth and was not bonded
Muskingum County, Case No. CT11-0032                                                    4


with Mother or Grandmother.      The GAL felt six children with Grandmother would not

be in C.A.B.’s best interests.

       {¶7} While Mother was incarcerated, MCCS brought C.A.B. to Mother in

prison for visitation. After Mother was released, Mother did not participate in visitation

because she wanted visitation to occur at Grandmother’s home and MCCS required

supervised visitation at MCCS facilities.

       {¶8} On June 16, 2011, the magistrate issued his decision that permanent

custody of C.A.B. should be awarded to MCCS.             Mother filed objections to the

Magistrate’s Decision on June 30, 2011.

       {¶9} The trial court overruled the objections and approved the Magistrate’s

Decision on July 11, 2011. It is from this judgment Mother now appeals.

       {¶10} Mother raises three Assignments of Error:

       {¶11} “I. THE TRIAL COURT’S DECISION TERMINATING THE PARENTAL

RIGHTS OF [T.B.] WAS NOT SUPPORTED BY CLEAR AND CONVINCING

EVIDENCE AND WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

TR., P. 190.

       {¶12} “II. THE TRIAL COURT’S DETERMINATION THAT [C.A.B.] COULD

NOT OR SHOULD NOT BE PLACED WITH HIS MOTHER, [T.B.], WITHIN A

REASONABLE TIME WAS AGAINST THE MANIFEST WEIGHT AND SUFFICIENCY

OF THE EVIDENCE. TR., P. 190.

       {¶13} “III. THE TRIAL COURT ERRED WHEN IT DETERMINED THAT THE

MUSKINGUM COUNTY CHILD SERVICES AGENCY MADE THE REQUISITE
Muskingum County, Case No. CT11-0032                                                   5


EFFORTS TO PREVENT REMOVAL OF THE CHILD FROM THE CHILD’S HOME OR

MAKE IT POSSIBLE FOR THE CHILD TO RETURN SAFELY HOME. TR., PP. 190.”

                                          I., II.

        {¶14} Mother argues in her first and second Assignments of Error that the

record does not support the trial court’s decision to terminate Mother’s parental rights.

We disagree.

        {¶15} As an appellate court, we neither weigh the evidence nor judge the

credibility of the witnesses.   Our role is to determine whether there is relevant,

competent and credible evidence upon which the fact finder could base its judgment.

Cross Truck Equipment Co. v. The Joseph A. Jeffries Co., 5th Dist. No. CA5758, 1982

WL 2911 (Feb. 10, 1982). Accordingly, judgments supported by some competent,

credible evidence going to all the essential elements of the case will not be reversed

as being against the manifest weight of the evidence.        C.E. Morris Co. v. Foley

Constr., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978).

        {¶16} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial

court schedule a hearing and provide notice upon the filing of a motion for permanent

custody of a child by a public children services agency or private child placing agency

that has temporary custody of the child or has placed the child in long-term foster

care.

        {¶17} Following the hearing, R.C. 2151.414(B) authorizes the juvenile court to

grant permanent custody of the child to the public or private agency if the court

determines, by clear and convincing evidence, it is in the best interest of the child to
Muskingum County, Case No. CT11-0032                                                    6


grant permanent custody to the agency, and that any of the following apply: (a) the

child is not abandoned or orphaned, and the child cannot be placed with either of the

child's parents within a reasonable time or should not be placed with the child's

parents; (b) the child is abandoned; (c) the child is orphaned and there are no relatives

of the child who are able to take permanent custody; or (d) the child has been in the

temporary custody of one or more public children services agencies or private child

placement agencies for twelve or more months of a consecutive twenty-two month

period ending on or after March 18, 1999.

       {¶18} In determining the best interest of the child at a permanent custody

hearing, R.C. 2151.414(D) mandates the trial court must consider all relevant factors,

including, but not limited to, the following: (1) the interaction and interrelationship of

the child with the child's parents, siblings, relatives, foster parents and out-of-home

providers, and any other person who may significantly affect the child; (2) the wishes

of the child as expressed directly by the child or through the child's guardian ad litem,

with due regard for the maturity of the child; (3) the custodial history of the child; and

(4) the child's need for a legally secure permanent placement and whether that type of

placement can be achieved without a grant of permanent custody.

       {¶19} Therefore, R.C. 2151.414(B) establishes a two-pronged analysis the trial

court must apply when ruling on a motion for permanent custody. In practice, the trial

court will usually determine whether one of the four circumstances delineated in R.C.

2151.414(B)(1)(a) through (d) is present before proceeding to a determination

regarding the best interest of the child. If the child is not abandoned or orphaned, the

focus turns to whether the child cannot be placed with either parent within a
Muskingum County, Case No. CT11-0032                                                    7


reasonable period of time or should not be placed with the parents.          Under R.C.

2151.414(E), the trial court must consider all relevant evidence before making this

determination. The trial court is required to enter such a finding if it determines, by

clear and convincing evidence, that one or more of the factors enumerated in R .C.

2151.414(E)(1) through (16) exist with respect to each of the child's parents.

       {¶20} The trial court determined C.A.B. could not be placed with the parents

within a reasonable time pursuant to R.C. 2151.414(E)(1), (2), (4), (11), (13), and (14).

R.C. 2151.414(E)(1) requires a finding that “[f]ollowing the placement of the child

outside the child's home and notwithstanding reasonable case planning and diligent

efforts by the agency to assist the parents to remedy the problems that initially caused

the child to be placed outside the home, the parent has failed continuously and

repeatedly to substantially remedy the conditions causing the child to be placed

outside the child's home.” R.C. 2151.414(E)(2) states, “[c]hronic mental illness,

chronic emotional illness, mental retardation, physical disability, or chemical

dependency of the parent that is so severe that it makes the parent unable to provide

an adequate permanent home for the child at the present time and, as anticipated,

within one year after the court holds the hearing pursuant to division (A) of this section

or for the purposes of division (A)(4) of section 2151.353 of the Revised Code.” R.C.

2151.414(E)(4) requires a finding that “[t]he parent has demonstrated a lack of

commitment toward the child by failing to regularly support, visit, or communicate with

the child when able to do so, or by other actions showing an unwillingness to provide

an adequate permanent home for the child.” R.C. 2151.414(E)(11) requires a finding

that, “[t]he parent has had parental rights involuntarily terminated with respect to a
Muskingum County, Case No. CT11-0032                                                      8


sibling of the child pursuant to this section or section 2151.353 or 2151.415 of the

Revised Code, or under an existing or former law of this state, any other state, or the

United States that is substantially equivalent to those sections, and the parent has

failed to provide clear and convincing evidence to prove that, notwithstanding the prior

termination, the parent can provide a legally secure permanent placement and

adequate care for the health, welfare, and safety of the child.” R.C. 2151.414(E)(13)

requires a finding that “[t]he parent is repeatedly incarcerated, and the repeated

incarceration prevents the parent from providing care for the child.” And finally, R.C.

2151.414(E)(14) requires a finding that “[t]he parent for any reason is unwilling to

provide food, clothing, shelter, and other basic necessities for the child or to prevent the

child from suffering physical, emotional, or sexual abuse or physical, emotional, or

mental neglect.”

       {¶21} A review of the records supports the trial court’s decision that C.A.B.

cannot be placed with Mother within a reasonable time. Three children have been

permanently removed from Mother’s custody and five of her children are in the legal

custody of Grandmother. One child was killed while in Mother’s care. Mother has

been incarcerated in prison twice, giving birth to C.A.B. while in prison. Mother is not

employed and does not have stable housing for C.A.B. While Mother is married to

Father, but not currently with Father, Mother has a history of violent relationships with

the fathers of her children.

       {¶22} We next turn to the best interests issue. We have frequently noted,

“[t]he discretion which the juvenile court enjoys in determining whether an order of

permanent custody is in the best interest of a child should be accorded the utmost
Muskingum County, Case No. CT11-0032                                                   9


respect, given the nature of the proceeding and the impact the court’s determination

will have on the lives of the parties concerned.” In re Mauzy Children, 5th Dist. No.

2000CA00244, 2000 WL 1700073 (Nov. 13, 2000) citing In re Awkal, 85 Ohio App.3d

309, 316, 642 N.E.2d 424 (8th Dist. 1994). The trial court determined it was in the best

interests of C.A.B. to be placed in the permanent custody of MCCS pursuant to R.C.

2151.414(D). We agree.

       {¶23} Mother is not bonded to C.A.B. She has not participated in visitation

because she wanted visitation to occur at Grandmother’s home, not at MCCS facilities

as required by MCCS. Grandmother is not bonded with C.A.B. C.A.B.’s older sibling

was placed in the legal custody of Grandmother because the GAL stated it was in the

best interests of the child not to be removed from her care, as he was bonded with

Grandmother and his siblings. The GAL would not make the same recommendation

for C.A.B. C.A.B. has been in the care of a foster-to-adopt family since his birth.

Grandmother is now caring for five children, ages eight years old and under. There is

clear and convincing evidence to support the trial court’s decision that it is not in the

best interest of C.A.B. to be placed in the custody of Mother or Grandmother.

       {¶24} Upon a review of the record in light of the pertinent statutory factors, we

find the record contains clear and convincing evidence to support the trial court’s

determination. The trial court did not err when it determined C.A.B. could not be

placed with Mother in a reasonable time and the permanent custody of C.A.B. to

MCCS was made in consideration of the child’s best interests and was not an abuse of

discretion.

       {¶25} Mother’s first and second Assignments of Error are overruled.
Muskingum County, Case No. CT11-0032                                                   10


                                           III.

       {¶26} Mother argues in her third Assignment of Error that the trial court erred in

finding MCCS made reasonable efforts to prevent the removal of C.A.B. We disagree.

       {¶27} The trial court noted in its findings of facts that MCCS made reasonable

efforts under R.C. 2151.419 to prevent the removal of C.A.B. and making it possible

for the child to return home. Mother argues there is no evidence in the record to

support the finding that MCCS made reasonable efforts to prevent the removal of

C.A.B. from the home, to eliminate the continued removal of C.A.B. from the home, or

to make it possible for C.A.B. to return safely home. A review of the record shows the

reasonable efforts MCCS underwent to reunify Mother with her other children, but not

specifically C.A.B.

       {¶28} Under R.C. 2151.419(A)(2)(e), MCCS was not required to make

reasonable efforts to prevent the removal of C.A.B. from the home or make it possible

for C.A.B. to return home. The statute states:

       {¶29} “(A)(1) Except as provided in division (A)(2) of this section, at any

hearing held pursuant to section 2151.28, division (E) of section 2151.31, or section

2151.314, 2151.33, or 2151.353 of the Revised Code at which the court removes a

child from the child's home or continues the removal of a child from the child's home,

the court shall determine whether the public children services agency or private child

placing agency that filed the complaint in the case, removed the child from home, has

custody of the child, or will be given custody of the child has made reasonable efforts

to prevent the removal of the child from the child's home, to eliminate the continued

removal of the child from the child's home, or to make it possible for the child to return
Muskingum County, Case No. CT11-0032                                                     11


safely home. The agency shall have the burden of proving that it has made those

reasonable efforts. If the agency removed the child from home during an emergency

in which the child could not safely remain at home and the agency did not have prior

contact with the child, the court is not prohibited, solely because the agency did not

make reasonable efforts during the emergency to prevent the removal of the child,

from determining that the agency made those reasonable efforts.             In determining

whether reasonable efforts were made, the child's health and safety shall be

paramount.

       {¶30} “(2) If any of the following apply, the court shall make a determination

that the agency is not required to make reasonable efforts to prevent the removal of

the child from the child's home, eliminate the continued removal of the child from the

child's home, and return the child to the child's home:

       {¶31} “* * *

       {¶32} “(e) The parent from whom the child was removed has had parental

rights involuntarily terminated with respect to a sibling of the child pursuant to section

2151.353, 2151.414, or 2151.415 of the Revised Code or under an existing or former

law of this state, any other state, or the United States that is substantially equivalent to

those sections.” R.C. 2151.419(A)(1) and (2)(e).

       {¶33} Mother’s parental rights to three of her children, C.A.B.’s siblings, have

been involuntarily terminated. The trial court’s determination as to reasonable efforts

is not fatal to this appeal because MCCS was not required to make reasonable efforts

to reunite her with C.A.B. because Mother had her parental rights involuntarily
Muskingum County, Case No. CT11-0032                                               12

terminated with respect to three of her other children.    In re Kinkel, 5th Dist. No.

2006CA00358, 2007-Ohio-2322, ¶ 24.

       {¶34} Mother’s third Assignment of Error is overruled.

       {¶35} The judgment of the Muskingum County Court of Common Pleas,

Juvenile Division is affirmed.

By: Delaney, J.

Gwin, P.J. and

Hoffman, J. concur.



                                       HON. PATRICIA A. DELANEY



                                       HON. W. SCOTT GWIN



                                       HON. WILLIAM B. HOFFMAN
[Cite as In re C.A.B. , 2012-Ohio-58.]


            IN THE COURT OF APPEALS FOR MUSKINGUM COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT

                                               :
                                               :
IN RE:                                         :
                                               :
C.A.B.                                         :
                                               :   JUDGMENT ENTRY
DEPENDENT CHILD                                :
                                               :
                                               :
                                               :   Case No. CT11-0032
                                               :




     For the reasons stated in our accompanying Opinion on file, the judgment of the

Muskingum County Court of Common Pleas, Juvenile Division, is affirmed. Costs

assessed to Appellant.




                                            HON. PATRICIA A. DELANEY



                                            HON. W. SCOTT GWIN



                                            HON. WILLIAM B. HOFFMAN